NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO VALENCIA-AGUILAR,                   No.   15-73163

                Petitioner,                      Agency No. A078-194-982

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Luis Alberto Valencia-Aguilar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision sustaining removability and denying his application

for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Valencia-Aguilar’s unexhausted challenges to

the agency’s removability finding and his unexhausted contention that his

conviction under California Health and Safety Code § 11360 does not bar him

from eligibility for cancellation of removal. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in

an alien’s administrative proceedings before the BIA.”).

      To the extent Valencia-Aguilar contends that the agency found him

removable on the basis of his controlled substance conviction, the record does not

support this contention.

      The agency was correct that Valencia-Aguilar bore the burden of

establishing that he was eligible for the relief he sought. See 8 U.S.C.

§ 1229a(c)(4)(A); 8 C.F.R. § 1240.8(d); Rendon v. Mukasey, 520 F.3d 967, 973

(9th Cir. 2008) (petitioner bears the burden of proving he is eligible for the

discretionary relief of cancellation of removal.)

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                      15-73163